NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JAN 22 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

GERARDO RIOS ZAMORA, AKA                         No.   19-70859
Gerardo Rios-Zamora,
                                                 Agency No. A070-967-063
                Petitioner,

 v.                                              MEMORANDUM*

ROBERT M. WILKINSON, Acting
Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted January 20, 2021**

Before:      McKEOWN, CALLAHAN, and BRESS, Circuit Judges.

      Gerardo Rios Zamora, a native and citizen of Mexico, petitions for review of

the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s decision denying his applications for cancellation of removal,

withholding of removal, and relief under the Convention Against Torture (“CAT”),


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
and denying his request to terminate proceedings. We have jurisdiction under 8

U.S.C. § 1252. We review for abuse of discretion the denial of a motion to

terminate, and we review de novo questions of law. Dominguez v. Barr, 975 F.3d

725, 734 (9th Cir. 2020). We deny the petition for review.

      The BIA did not abuse its discretion in denying Rios Zamora’s request to

terminate proceedings, where his contention that the immigration judge lacked

jurisdiction over his proceedings is foreclosed by Aguilar Fermin v. Barr, 958 F.3d

887, 895 (9th Cir. 2020) (omission of certain information from Notice to Appear

can be cured for jurisdictional purposes by later hearing notice).

      In his opening brief, Rios Zamora does not raise any challenge to the

agency’s determinations that he did not establish eligibility for cancellation of

removal, withholding of removal, or relief under the CAT. See Lopez-Vasquez v.

Holder, 706 F.3d 1072, 1079-80 (9th Cir. 2013) (issues not specifically raised and

argued in a party’s opening brief are waived).

      As stated in the court’s June 14, 2019 order, the temporary stay of removal

remains in place until issuance of the mandate.

      PETITION FOR REVIEW DENIED.




                                          2                                    19-70859